Crosby, J.
The plaintiff and the defendant entered into a partnership on March 20, 1915, for the purpose of conducting a retail bakery. The partnership was dissolved by mutual consent on May 16, 1919, and the assets of the firm were transferred to one Balthazar, who was to dispose of them in accordance with an agreement of the parties. The bill is for an accounting. The case was referred to a master, who filed a report; the plaintiff’s exceptions thereto have been overruled, the report has been confirmed, and a final decree has been entered in accordance with the findings.
The master found that both partners were illiterate and that no real system of bookkeeping was employed; that the books were not continuous nor regularly kept; that for the whole period of the partnership the books were not complete nor reliable, and that this was due to the carelessness or lack of knowledge of the partners; that during the time the plaintiff was absent and the business was in charge of the defendant, the same bookkeeper was employed, and the same methods of bookkeeping were adopted, as when the business was under the direction and control of the plaintiff. In view of the findings, the plaintiff’s first exception cannot be sustained.
The remaining exceptions relate to the failure of the master to make certain findings of fact, and must be overruled. The evidence is not reported, and we cannot revise the findings unless they áre shown by the report to be plainly erroneous, which does not appear. Thompson v. Davis, 225 Mass. 385. Greenhood v. Richardson, 226 Mass. 208.
The exceptions to the master’s report must be overruled, and the decree affirmed with costs.

So ordered.